Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Claims 1, 3, 9, 12-17, 19-22 and 24-27 have been amended.  Claims 4-8, 10, 11 and 28-46 have been canceled. Claims 1-3, 9 and 12-27 are currently pending and under examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
3.	In view of Applicant’s amendments, the rejection of claims 1-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
4.	In view of Applicant’s amendments, the rejection of claim (s) 1, 3, 4, 7, 14 and 25 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Osterhout et al., US 2011/0142949 A1; Published: 6/16/11 is withdrawn.
5.       In view of Applicant’s amendments, the rejection of claim(s) 1-3 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gruskin et al., US8,906,363 B2; Published: 10/10/13 is withdrawn.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-3, 9 and 12-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 3 is drawn to a method of administering a polynucleotide encoding a monoclonal antibody to a subject, the method comprising: administering to the subject a 
The claims are drawn a genus of polynucleotides encoding any antibody in the world. However, the specification only describes and appear to be in possession of anti-pseudomonal DMAbs (DNA-encoding MAbs) and DMAbs together with a chondroitinase polypeptide. See for example, Example 4 and 5, which teaches that Guinea pigs were administered pGX9207, a DNA plasmid encoding human antibody (DMAb).  The guinea pigs having been treated with chondroitinase AC prior to the DMAb delivery.
Aside from the more specific teachings identified above, the specification generally teaches that "Antibody" may mean an antibody of classes IgG, IgM, IgA, IgD, or IgE, or fragments, fragments or derivatives thereof, including Fab, F(ab')2, Fd, and single chain antibodies, and derivatives thereof. The antibody may be an antibody isolated from the serum sample of mammal, a polyclonal antibody, a monoclonal antibody, affinity purified antibody, or mixtures thereof which exhibits sufficient binding specificity to a desired epitope or a sequence derived therefrom. Lastly, the antibody may be a synthetic antibody (see paragraph 0063).  It is also teaches that "Polynucleotide" or "oligonucleotide" or "nucleic acid" as used herein means at least two nucleotides covalently linked together. A polynucleotide can be single stranded or double stranded, or can contain portions of both double stranded and single stranded sequence. The polynucleotide can be DNA, both genomic and cDNA, RNA, or a hybrid. The polynucleotide can contain combinations of deoxyribo- and ribo-nucleotides, and combinations of bases including uracil, adenine, thymine, cytosine, guanine, inosine, xanthine hypoxanthine, isocytosine, isoguanine, and synthetic or non-naturally occurring nucleotides and nucleosides. 
A method of administering a polynucleotide encoding a monoclonal antibody to a subject, does not meet the written description requirement under 35 U.S.C. 112, first paragraph. The claims broadly encompass a genus of nucleic acids and antibodies which have not been adequately described by their structure. As noted above, the specification teaches that the term antibody encompasses an antibody of classes IgG, IgM, IgA, IgD, or IgE, or fragments, fragments or derivatives thereof, including Fab, F(ab')2, Fd, and single chain antibodies, and derivatives thereof. As well as an antibody isolated from the serum sample of mammal, a polyclonal antibody, a monoclonal antibody, affinity purified antibody, or mixtures thereof which exhibits sufficient binding specificity to a desired epitope or a sequence derived therefrom. Lastly, the antibody may be a synthetic antibody. However, with the exception of monoclonal antibody DMAb described previously, the specification does not adequately describe the genus of polynucleotides encoding antibodies. Thus, the claims encompass a vast genus of polynucleotides encoding antibodies that have no structure not to mention no claimed function. Therefore, the specification provides insufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
With regard to the antibodies encompassed by the claims, the instant specification discloses DMAbs as discussed; however, no antibody is described by CDRs or other sequences. Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in 
The claims encompass an extremely large number of possible antibodies. The disclosure fails to describe the common attributes or characteristics that identify the broad array of antibodies or polynucleotides encoding them that are contained within the genus, and because the genus may be so highly variant, the examples provided, as well as the generic term of “antibody”, is insufficient to describe the genus, even when considered in light of the general knowledge in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-3, 9, 14-16 and 25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Caroni et al., US 2011/0311521 A1; Published: December 22, 2011.
Independent claim 3 is drawn to a method of administering a polynucleotide encoding a monoclonal antibody to a subject, the method comprising: administering to the subject a chondroitinase polypeptide; and administering to the subject the polynucleotide encoding a monoclonal antibody.
Caroni et al. disclose the administration of polynucleotide encoding antibodies (see paragraph 0084). Said antibody is a monoclonal antibody (see paragraph 0065). As used herein, 
Various delivery systems are known and can be used to administer a compound. Methods of introduction include but are not limited to intramuscular and subcutaneous routes (meets the limitation of claim 15). The compounds or compositions may be administered by any convenient route and may be administered together with other biologically active agents (see paragraph 0094; meets the limitations of claim 14). Generally, the ingredients are supplied either separately or mixed together in unit dosage form (see paragraph 0100; meets the limitation of claim 14 and 25). Moreover, Caroni et al. disclose that it will be appreciated that the amount of modulator that is required is determined by its biological activity and bioavailability which in turn depends on the mode of administration, the physicochemical properties of the molecule employed and whether it is being used as a monotherapy or in a combined therapy. The frequency of administration will also be influenced by the above-mentioned factors and particularly the half-life of the modulator within the subject being treated (see paragraph 0146; implies in vivo, thus meets the limitation of claim 9). Optimal dosages to be administered may be determined by those skilled in the art, and will vary with the particular modulator in use, the strength of the preparation, and the mode of administration (see paragraph 0147). Additional factors depending on the particular subject 
Caroni et al. disclose that the term "chondroitin sulphate proteoglycans" or "CSPGs" refers to all types of chondroitin sulphate-containing proteoglycans, including but not limited to lecticans and hyalectans, such as neurocan, brevican, aggrecan or versican (see paragraph 0173; meeting the limitation of claim 2). It is noted that, neurocan and brevican are expressed in the central nervous system, aggrecan is found principally in cartilage, and versican has a wide tissue distribution. High molecular weight aggregates are formed by the binding of multiple lectican polypeptides, through link modules, to a molecule of hyaluronan (see paragraph 0184).
As it pertains to claim 1 and 16, the prior art discloses the administration of the chondroitinase peptide; the amount is necessarily sufficient to degrade a chondroitin sulfate proteoglycan (CSPG) and hydrolyzes CSPG and leads to disorganization of an extracellular matrix of the subject, absent evidence to the contrary.

9.	Claim(s) 3, 9, 14 and 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bell et al., US 2005/00214289 A1; Published: September 29, 2005.
Independent claim 3 is drawn to a method of administering a polynucleotide encoding a monoclonal antibody to a subject, the method comprising: administering to the subject a chondroitinase polypeptide; and administering to the subject the polynucleotide encoding a monoclonal antibody.
	Bell et al. disclose that therapeutic compounds of the invention include, but are not limited to, nucleic acids encoding antibodies (see paragraph 0237). In yet another specific in vivo of the resulting recombinant cell (meets the limitation of claim 9). Such introduction can be carried out by any method known in the art, including but not limited to electroporation (see paragraph 0378; meets the limitation of claim 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 12, 13, 17-23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Caroni et al., US 2011/0311521 A1; Published: December 22, 2011 as applied to claims 1-3, 9, 14-16 and 25 above, and further in view of Rosengren et al., The AAPS Journal, 2015; 17(5): 1144-1156.
Independent claim 3 is drawn to a method of administering a polynucleotide encoding a monoclonal antibody to a subject, the method comprising: administering to the subject a chondroitinase polypeptide; and administering to the subject the polynucleotide encoding a monoclonal antibody.

Dependent claim 13 is drawn to the method of claim 12, wherein the chondroitinase polypeptide is administered to the subject at least about 15 minutes to about 24 hours prior to administration of the polynucleotide encoding a monoclonal antibody.
Dependent claim 17 is drawn to the method of claim 3, further comprising administering a hyaluronidase polypeptide in an amount sufficient to degrade a glycosaminoglycan. 
Dependent claim 18 is drawn to the method of claim 17, wherein the glycosaminoglycan comprises hyaluronan.
Dependent claim 19 is drawn to the method of claim 17, wherein the hyaluronidase polypeptide is administered to the subject prior to administration of the polynucleotide encoding a monoclonal antibody.
Dependent claim 20 is drawn to the method of claim 19, wherein the hyaluronidase polypeptide is administered to the subject at least about 15 minutes to about 24 hours prior to administration of the polynucleotide encoding a monoclonal antibody.
Dependent claim 21 is drawn to the method of claim 17, wherein the hyaluronidase polypeptide and the polynucleotide encoding a monoclonal antibody are administered to the subject concurrently.
Dependent claim 22 is drawn to the method of claim 17, wherein the hyaluronidase polypeptide and the polynucleotide encoding a monoclonal antibody are administered to the subject subcutaneously or intramuscularly.

Dependent claim 26 is drawn to the method of claim 17, wherein the chondroitinase polypeptide, the hyaluronidase polypeptide, and the polynucleotide encoding a monoclonal antibody are co-formulated prior to administration.
Dependent claim 27 is drawn to the method of claim 17, wherein the hyaluronidase polypeptide and the chondroitinase polypeptide are co-formulated prior to administration.
Caroni et al. teach the administration of polynucleotide encoding antibodies (see paragraph 0084). Said antibody is a monoclonal antibody (see paragraph 0065). As used herein, "chondroitinase" or "CSPGase" refer to any agent able to degrade CSPG in the extracellular matrix. This definition includes, but is not limited to, Chondroitin B lyase, Chondroitin AC lyase, Chondroitin-sulfate-ABC endolyase, N-acetylgalactosamine-6-sulfatase, or Chondro-4-sulfatase (see paragraph 0186). More specifically, Chondroitinase ABC (chABC) was dissolved and animals were given bilateral intra-amygdala injections of 0.2 .mu.l at a constant rate of 0.1 .mu.l/min (see paragraph 0195; the preceding paragraph meet the limitations of claim 3).
Various delivery systems are known and can be used to administer a compound. Methods of introduction include but are not limited to intramuscular and subcutaneous routes (meets the limitation of claim 15). The compounds or compositions may be administered by any convenient route and may be administered together with other biologically active agents (see paragraph 0094; meets the limitations of claim 14). Generally, the ingredients are supplied either separately or mixed together in unit dosage form (see paragraph 0100; meets the limitation of claim 14 and 25). Moreover, Caroni et al. teach that it will be appreciated that the in vivo, thus meets the limitation of claim 9). Optimal dosages to be administered may be determined by those skilled in the art, and will vary with the particular modulator in use, the strength of the preparation, and the mode of administration (see paragraph 0147). Additional factors depending on the particular subject being treated will result in a need to adjust dosages, including subject age, weight, gender, diet, and time of administration (see paragraph 0148). 
Caroni et al. teach that the term "chondroitin sulphate proteoglycans" or "CSPGs" refers to all types of chondroitin sulphate-containing proteoglycans, including but not limited to lecticans and hyalectans, such as neurocan, brevican, aggrecan or versican (see paragraph 0173; meeting the limitation of claim 2). It is noted that, neurocan and brevican are expressed in the central nervous system, aggrecan is found principally in cartilage, and versican has a wide tissue distribution. High molecular weight aggregates are formed by the binding of multiple lectican polypeptides, through link modules, to a molecule of hyaluronan (see paragraph 0184).
As it pertains to claim 1 and 16, the prior art teaches the administration of the chondroitinase peptide; the amount is necessarily sufficient to degrade a chondroitin sulfate proteoglycan (CSPG) and hydrolyzes CSPG and leads to disorganization of an extracellular matrix of the subject, absent evidence to the contrary.

Rosengren et al. teach that recombinant hyaluronidase, rHuPH20, is used to facilitate subcutaneous (SC) delivery of protein therapeutics that would normally require intravenous infusion and can also be used to intentionally improve the PK profile of drugs that are usually administered by SC route. It is typically co-infused SC along with the therapeutic, either using sequential administration or using co-formulated drug product. In either case, rHuPH20 allows the therapeutic agent to permeate more readily through the SC space and gain access to the central circulation via either the capillaries, for small molecule therapeutics, or the lymphatics, for large molecule therapeutics (see page 1152).
It would have been obvious before the effective filing date of the presently claimed invention to administer in addition to the polynucleotide encoding a monoclonal antibody and chondroitinase, the hyaluronidase as suggested by Rosengren et al. with a reasonable expectation of success. This modification may be viewed as an addition of a component which was known and suggested in the art for its ability to facilitate subcutaneous delivery of protein therapeutics that would normally require intravenous infusion and can also be used to intentionally improve the PK profile of drugs that are usually administered by SC route as suggested by the combined teachings of Rosengren et al. The skilled artisan would have been motivated to make this modification because Caroni suggest subcutaneous administration of nucleic acids encoding antibodies and other therapeutics. The combination would allow for the 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
As it pertains to claims 12, 13, 19-23, 26 and 27, it would be obvious and routine to one of skill in the art to administer the components with time in between the other. In view of Caroni, it is appreciated that the frequency of administration will be influenced by the above-mentioned factors and particularly the half-life of the modulator within the subject being treated (see paragraph 0146). Additional factors depending on the particular subject being treated will result in a need to adjust dosages, including subject age, weight, gender, diet, and time of administration (see paragraph 0148).  As well as Rosengren teaching that hyaluronidase is typically co-infused SC along with the therapeutic, either using sequential administration or using co-formulated drug product. The limitations such as administration, specifically when or in what order to administer the components of the claimed invention are being viewed as limitations of optimizing experimental parameters and routinely determined by those skilled in the art.
.
Conclusion
11.	No claim is allowed.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	March 17, 2021

/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645